                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 LLOYD H. PETERSON,                                    CV 19-142-BLG-TJC

                       Plaintiff,
                                                       ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                       Defendant.

       Plaintiff has filed a motion for extension of time to file an opening brief.

(Doc. 10.) Good cause appearing, IT IS ORDERED that Plaintiff’s opening brief

shall be filed no later than April 28, 2020. Defendant’s response brief must be

filed within thirty (30) days after the Plaintiff’s brief. Plaintiff’s reply brief, if any,

must be filed within fourteen (14) days after Defendant’s response brief is filed.

DATED this 14th day of April, 2020.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
